Citation Nr: 1730808	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  13-08 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress syndrome (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied entitlement to the benefit currently sought on appeal.

The Board remanded the appeal in July 2013 and requested the Veteran be scheduled for a travel board hearing. The hearing was conducted in May 2015 before the undersigned Veterans Law Judge. A transcript has been associated with the claims file.  


FINDINGS OF FACT

1. The greater weight of the evidence shows the Veteran does not have PTSD related to service.  

2. The preponderance of the competent and credible medical and other evidence of record is against a finding that the Veteran has an acquired psychiatric disorder that had its onset in service, manifested within one year of separation from service, or is otherwise etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met. 38 U.S.C. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 4.125 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Establishing direct service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Service connection for PTSD requires medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a); a link established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stress occurred. 38 C.F.R. § 3.304(f).

The Veteran's service treatment records (STRs) are silent as to any psychiatric disorders. Both his entrance and separation exams were negative for any psychiatric disorders and there are no records indicating the sought help or treatment for any psychiatric symptoms during service. 

Although the Veteran states he sought counseling for depression from an organization in the 1990s; the records were destroyed and are not available to review. 

The Veteran was ordered to attend an anger management session in October 2007 and counseling in July 2007 through an employee assistance program (EAP), following an altercation at work. The EAP records showed that the Veteran reported feeling depressed due to work related conflicts, but felt the incident was isolated. The counselor diagnosed him with an adjustment disorder with depressed mood (Axis I 309.0).

VA treatment records show the Veteran had a positive PTSD screening in September 2012 and was referred for a PTSD consultation. During the October 2012 consult, he reported experiencing mild anxiety and depression quite often. He had trouble sleeping due to nightmares and being "moody." He was impatient and often got angry while driving. He stated that whenever he went out at dinner or an event, he had to have an aisle seat because he did not like being in the middle of things. He also reported that fireworks and helicopters triggered intrusive memories of Vietnam. The examiner diagnosed him with depression and R/O (rule out) PTSD and referred him for further treatment and diagnostic clarification. 

During the November 2012 assessment, the Veteran reported not getting along with management and coworkers, problems with his family and with everyday activities. The examiner reviewed his relevant history, including stressors in service; the Veteran noted that the warrant officer who signed his separation papers committed suicide the same day. He noted that he did not like loud, crowded areas, and endorsed being alert, watchful or on-guard. He also described dreams where he was stuck in Vietnam. The Veteran scored a 59 on the PCL-M PTSD screening questionnaire. Ultimately, however, the examiner diagnosed depressive disorder, not otherwise specified (NOS) and provided an overview of treatment options. 

The Veteran was afforded a VA examination in July 2011, during which the examiner could not confirm a diagnosis of PTSD; rather, it was noted the Veteran had an impulse control disorder NOS. The examiner reviewed his relevant history and noted that he did not meet the DSM-IV criteria for PTSD. The Veteran had some moderate difficulties with impulse control and managing his temper but the examiner opined that it was not service related. 

During the May 2015 hearing, the Veteran testified to several stressors during service; a fellow service member cut his wrists during training and the Veteran had to go get help, his base was teargassed his first night there and a bullet nearly hit him and another driver. He was shot at while on guard duty. He also noted that another person committed suicide and he witnessed the body being carried out of his bunker. On another occasion, the Veteran saw several dead bodies with wounds from bullets or mines. He further testified that he began having vivid nightmares due to what he saw and experienced during service. He stated that he did not like medications of any kind and was not on medication to treat his psychiatric symptoms. The Veteran noted that he did not have a current diagnosis of PTSD and was unaware of what his diagnosis at that time. 

A private opinion was submitted in September 2015, in which a licensed clinical social worker opined that the Veteran met the criteria for a diagnosis of PTSD and dysthymic disorder. The social worker indicated that he met with the Veteran for three sessions but did not provide any other information as the basis for his opinion. 

After thorough review of the evidence, the Board finds that the Veteran does not have a current diagnosis of PTSD related to service, and there is no evidence showing a nexus between service and any acquired psychiatric diagnosis. 

PTSD

Although the Veteran had a positive screening for PTSD in 2012, his diagnosis at the time of that score was depressive disorder, following the consultation ordered to rule out whether he had PTSD. The Veteran attended PTSD group counseling sessions and his diagnosis of depressive disorder remained unchanged in the progress notes. 

The July 2011 examiner diagnosed him as having an impulse control disorder and felt that his symptoms did not meet the criteria for PTSD because he did not report stressors that met the criterion under DSM-IV. The Board finds that the July 2011 exam and opinion are the most probative medical evidence of record.  

The September 2015 private opinion is of limited probative value, as there was no explanation offered for the opinion at all; and the 4 sentence statement gave no indication that the PTSD diagnosed was related to the Veteran's military service.  Therefore, it has limited probative value for a claim for service connection and is outweighed by the July 2011 VA opinion. 

In light of the evidence of record, the Board finds that the Veteran has not been diagnosed with PTSD due to in-service stressors pursuant to 38 C.F.R. § 4.125(a) at any point during the course of the appeal. As noted above, the Board finds the Veteran's VA treatment records to be highly probative evidence that the Veteran does not have a current diagnosis of PTSD. In any event, there is no competent medical evidence that the Veteran has PTSD related to service.  Accordingly, service connection for PTSD is not warranted . As the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Acquired Psychiatric Disorder (Other than PTSD)

The Veteran was diagnosed with an impulse control disorder during the July 2011 VA examination and with a depressive disorder in November 2012.There is no evidence showing the Veteran was diagnosed with or sought medical treatment for depression or any other mental health concern in service; as noted above, his STRs are negative for any conditions. Therefore, there is no evidence showing his diagnoses had their onset in service or manifested within the year following separation from service. 

Moreover, the July 2011 examiner opined that his diagnosis of impulse control disorder was not related to service; the examiner noted that the Veteran had some moderate difficulties with impulse control and managing his temper, which is evident from his behavioral problems at work. 

In light of the foregoing, the Board finds that there is no competent and credible evidence of record indicating that any diagnosed psychiatric disorder had its onset in service, manifested within one year of separation from service, or that his currently diagnosed psychiatric disorder is related to service. The Board thus finds that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder other than PTSD and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.


ORDER

Service connection for an acquired psychiatric disorder is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


